Case 1:20-cv-04399-RPK-VMS Document 1 Filed 09/18/20 Page 1 of 12 PageID #: 1




Patricia Rose Lynch, Esq. (PL-8436)
Sacco & Fillas, LLP
31-19 Newtown Avenue
Seventh Floor
Astoria, New York 11102
Tel: 718-269-2240
Email : Plynch@saccofillas.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 IOANNIS LALOUSIS, on behalf of himself and all other
 persons similarly situated,
                                                                 Case No.
                              Plaintiff,
                                                                 COMPLAINT
           -against-
                                                                 FLSA COLLECTIVE ACTION
 SIRAB IMPORTS, INC., NIKOLAOS BOBORIS

                              Defendants.


       Plaintiff IOANNIS LALOUSIS (hereinafter “Lalousis”), by and through his undersigned

attorneys, on behalf of himself and all other personal similarly situated, for his complaint against

SIROB IMPORTS, INC. (“Sirob”), and NIKOLAOS BOBORIS (“Boboris”) (collectively

“Defendants”), alleges as follows, on behalf of himself and all other persons similarly situated.


                                 JURISDICTION AND VENUE

         1. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§

             1331 and 1337 and supplemental jurisdiction over Mr. Lalousis’s state law claims

             pursuant to 28 U.S.C. § 1367. In addition, the Court has jurisdiction over Mr.

             Lalousis’. claims under the FLSA pursuant to 29 U.S.C. § 216(b).

         2. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because defendants’

             business is located in this district.
Case 1:20-cv-04399-RPK-VMS Document 1 Filed 09/18/20 Page 2 of 12 PageID #: 2




                               NATURE OF THE ACTION

       3. Plaintiff Ioannis Lalousis alleges on behalf of himself and on behalf of other

          similarly situated current and former employees of Defendants, who elect to opt

          into this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

          §216(b), that they are entitled to: (i) compensation for wages paid at less than the

          statutory minimum wage, (ii) unpaid wages from defendants for overtime work for

          which they did not receive overtime premium pay as required by law, and (iii)

          liquidated damages pursuant to the FLSA, 29 U.S.C. §§ 201 et seq., because

          defendants’ violations lacked a good faith basis.

       4. Mr. Lalousis further complains that he is entitled to (i) compensation for wages paid

          at less than the statutory minimum wage; (ii) back wages for overtime work for

          which defendants willfully failed to pay overtime premium pay as required by the

          New York Labor Law §§ 650 et seq. and the supporting New York State

          Department of Labor regulations; (iii) compensation for defendants’ violations of

          the “spread of hours” requirements of New York Labor Law; (iv) liquidated

          damages pursuant to New York Labor Law for these violations; and (v) statutory

          damages for defendants’ violation of the Wage Theft Prevention Act.



                                         THE PARTIES

       5. Plaintiff Ioannis Lalousis is a New York resident and was employed by Defendants

          as a driver/delivery person.
Case 1:20-cv-04399-RPK-VMS Document 1 Filed 09/18/20 Page 3 of 12 PageID #: 3




       6. Upon information and belief, defendant Sirob Imports, Inc. is a New York

          corporation with a principal place of business at 221 Gear Avenue, Lindenhurst,

          New York, 11757

       7. At relevant times, Sirob has been, and continues to be, an employer engaged in

          interstate commerce and/or the production of goods for commerce within the

          meaning of the FLSA, 29 U.S.C. § 207(a).

       8. Upon information and belief, at all relevant times, Sirob has had gross revenues in

          excess of $500,000.00.

       9. Upon information and belief, at all relevant times herein, Sirob has used goods and

          materials produced in interstate commerce, and has employed at least two

          individuals who handled such goods and materials.

       10. Upon information and belief, defendant Nikolaos Boboris is a New York resident

          and an owner or part owner and principal of Defendants. Boboris has the power to

          hire and fire employees, set wages and schedules, and maintain records.

       11. Defendants constituted “employers” of Mr. Lalousis as that term is used in the Fair

          Labor Standards Act and New York Labor Law.


                     FLSA COLLECTIVE ACTION ALLEGATIONS

       12. Pursuant to 29 U.S.C. § 206 and § 207, Mr. Lalousis seeks to prosecute his FLSA

          claims as a collective action on behalf of a collective group of persons defined as

          follows:

            All persons who are or were formerly employed by defendants in the United
            States at any time since July 19, 2016, to the entry of judgment in this case (the
            “Collective Action Period”), who were restaurant employees, and who were not
            paid statutory minimum wages and/or overtime compensation at rates at least one-
Case 1:20-cv-04399-RPK-VMS Document 1 Filed 09/18/20 Page 4 of 12 PageID #: 4




            and-one-half times the regular rate of pay for hours worked in excess of forty
            hours per workweek (the “Collective Action Members”).

       13. The Collective Action Members are similarly situated to Mr. Lalousis in that they

          were employed by Defendants as non-exempt store employees, and were denied

          payment at the statutory minimum wage and/or were denied premium overtime pay

          for hours worked beyond forty hours in a week.

       14. They are further similarly situated in that Defendants had a policy and practice of

          knowingly and willfully refusing to pay them the minimum wage or overtime.

       15. Mr. Lalousis and the Collective Action Members perform or performed the same or

          similar primary duties, and were subjected to the same policies and practices by

          Defendants.

       16. The exact number of such individuals is presently unknown, but is known by

          Defendants and can be ascertained through appropriate discovery.



                                           FACTS

       17. Defendants committed the following acts knowingly and willfully.

       18. At all relevant time herein, defendants owned and operated an import/export

          business for food products.

       19. Mr. Lalousis was employed by Defendants from approximately March 9, 2018

          through April 10, 2020.

       20. Mr. Lalousis was employed as a driver.

       21. At all relevant times herein, Mr. Lalousis was an employee engaged in commerce

          and/or in the production of goods for commerce, as defined in the FLSA and its

          implementing regulations.
Case 1:20-cv-04399-RPK-VMS Document 1 Filed 09/18/20 Page 5 of 12 PageID #: 5




       22. Mr. Lalousis’ schedule varied from week to week, but generally he worked five (5)

          days a week for fourteen (14) hours per day.

       23. Plaintiff regularly worked more than forty (40) hours per week during his

          employment with Defendants, but did not receive any overtime pay for those hours

          nor was he paid time and one half his regular rate.

       24. Plaintiff regularly worked more than ten (10) hours per day during his employment

          with Defendants, but did not receive spread-of-hours pay for those days.

       25. Plaintiff was paid $725.00 per week throughout the entire course of his

          employment, regardless of the number of hours he worked in a shift, day, or week.

       26. Defendants never provided Mr. Lalousis with any notices or information regarding

          the “wage and employment”.

       27. Defendants did not provide a time clock, sign in sheet, or any other method for

          employees to track their time worked.

       28. Mr. Lalousis was paid partially by check and partially by cash throughout his

          employment, and he received no paystubs or wage statements of any sort with his

          cash pay.

       29. In addition, defendants failed to pay Mr. Lalousis any overtime “bonus” for hours

          worked beyond 40 hours workweek, in violation of the FLSA, the New York Labor

          Law, and the supporting New York State Department of Labor regulations.

       30. Defendants’ failure to pay Mr. Lalousis the overtime bonus for overtime hours

          worked was willful, and lacked a good faith basis.

       31. Mr. Lalousis regularly worked in excess of ten hours from start to finish in a day,

          and yet defendants willfully failed to pay him a “spread of hours” premium on days
Case 1:20-cv-04399-RPK-VMS Document 1 Filed 09/18/20 Page 6 of 12 PageID #: 6




          when they worked shifts lasting in excess of ten hours from start to finish, in

          violation of the New York Labor Law and the supporting New York State

          Department of Labor regulations.

       32. Defendants failed to provide Mr. Lalousis with a written notice providing the

          information required by the Wage Theft Prevention Act – including, inter alia,

          Defendants’ contact information, his regular and overtime rates, and intended

          allowances claimed – and failed to obtain his signature acknowledging the same,

          upon his hiring or at any time thereafter, in violation of the Wage Theft Prevention

          Act.

       33. Defendants failed to provide Mr. Lalousis with weekly records of his compensation

          and hours worked, in violation of the Wage Theft Prevention Act.

       34. Upon information and belief, throughout the period of Mr. Lalousis’ employment,

          both before that time (throughout the Collective Action Period) and continuing until

          today, Defendants have likewise employed other individuals like Mr. Lalousis (the

          Collective Action Members) in positions at Defendants’ business that required little

          skill, no capital investment, and with duties and responsibilities that did not include

          any managerial responsibilities or the exercise of independent judgment.

       35. Defendants applied the same employment policies, practices, and procedures to all

          Collective Action Members, including policies, practices, and procedures with

          respect to the payment of minimum wages and overtime.

       36. Upon information and belief, Defendants have failed to pay these other individuals

          at a rate at least equal to the minimum wage, in violation of the FLSA and the New

          York Labor Law.
Case 1:20-cv-04399-RPK-VMS Document 1 Filed 09/18/20 Page 7 of 12 PageID #: 7




       37. Upon information and belief, these other individuals have worked in excess of forty

           hours per week yet defendants have likewise failed to pay them overtime

           compensation of one-and-one-half times their regular hourly rate in violation of the

           FLSA and the New York Labor Law.

       38. Upon information and belief, these other individuals were not paid a “spread of

           hours” premium on days when they worked shifts lasting in excess of ten hours

           from start to finish.

       39. Upon information and belief, these other individuals were not provided with

           required wage notices or weekly wage statements as specified in New York Labor

           Law §§ 195.1, 195.3, and the Wage Theft Prevention Act.

       40. Defendants' policy of paying Mr. Lalousis and these other individuals on a weekly

           basis rather than on an hourly basis violated 12 N.Y.C.R.R. § 146-2.5.

       41. Upon information and belief, while Defendants employed Mr. Lalousis and the

           Collective Action members, and through all relevant time periods, Defendants

           failed to maintain accurate and sufficient time records or provide accurate records

           to employees.

       42. Upon information and belief, while Defendants employed Mr. Lalousis and the

           Collective Action members, and through all relevant time periods, Defendants

           failed to post or keep posted a notice explaining the minimum wage and overtime

           pay rights provided by the FLSA or New York Labor Law.

                              FIRST CLAIM FOR RELIEF
  (Fair Labor Standards Act – Overtime Violations, 29 U.S.C. §§ 201 et seq. Brought by
        Plaintiffs and on Behalf of Themselves and the FLSA Collective Plaintiffs)
Case 1:20-cv-04399-RPK-VMS Document 1 Filed 09/18/20 Page 8 of 12 PageID #: 8




       43. Plaintiff, on behalf of himself and other FLSA Collective Plaintiffs, reallege and

          incorporate by reference all previous paragraphs.

       44. At all relevant times, defendants employed Mr. Lalousis and each of the Collective

          Action Members within the meaning of the FLSA.

       45. At all relevant times, Defendants had a policy and practice of refusing to pay

          overtime compensation to their employees for hours they worked in excess of forty

          hours per workweek.

       46. As a result of Defendants’ willful failure to compensate their employees, including

          Mr. Lalousis and the Collective Action Members, at a rate at least one-and-one-half

          times the regular rate of pay for work performed in excess of forty hours per

          workweek, Defendants have violated, and continue to violate, the FLSA, 29 U.S.C.

          §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

       47. The foregoing conduct, as alleged, constituted a willful violation of the FLSA

          within the meaning of 29 U.S.C. § 255(a), and lacked a good faith basis within the

          meaning of 29 U.S.C. § 260.

       48. Due to Defendants’ FLSA violations, Mr. Lalousis and the Collective Action

          Members are entitled to recover from Defendants their unpaid overtime

          compensation, liquidated damages, interest, reasonable attorneys’ fees, and costs

          and disbursements of this action, pursuant to 29 U.S.C. § 216(b).

       49. Defendants willfully violated Mr. Lalousis’ rights by failing to pay him overtime

          compensation at rates at least one-and-one-half times the regular rate of pay for

          each hour worked in excess of forty hours per workweek in violation of the New
Case 1:20-cv-04399-RPK-VMS Document 1 Filed 09/18/20 Page 9 of 12 PageID #: 9




          York Labor Law §§ 650 et seq. and its supporting regulations in 12 N.Y.C.R.R. §

          146.

       50. Defendants’ failure to pay overtime was willful, and lacked a good faith basis,

          within the meaning of New York Labor Law § 198, § 663 and supporting

          regulations.

       51. Due to Defendants’ New York Labor Law violations, Mr. Lalousis is entitled to

          recover from Defendants his unpaid overtime compensation, liquidated damages,

          interest, reasonable attorneys’ fees, and costs and disbursements of the action,

          pursuant to New York Labor Law § 198, and § 663(1).


                          SECOND CLAIM FOR RELIEF
                 (New York Spread-of-Hour pay 12 NYCRR § 142-2.4)

       52. Plaintiff, on behalf of himself and other FLSA Collective Plaintiffs, reallege and

          incorporate by reference all previous paragraphs.

       53. At all relevant times, Mr. Lalousis was employed by Defendants within the

          meaning of the New York Labor Law, §§ 2 and 651.

       54. Defendants willfully violated Mr. Lalousis’ rights by failing to pay him an

          additional hour’s pay at the minimum wage for each day he worked shifts lasting in

          excess of 10 hours from start to finish, in violation of the New York Labor Law §§

          650 et seq. and its regulations in 12 N.Y.C.R.R. § 146-1.6.

       55. Defendants’ failure to pay the “spread of hours” premium was willful, and lacked a

          good faith basis, within the meaning of New York Labor Law § 198, § 663 and

          supporting regulations.
Case 1:20-cv-04399-RPK-VMS Document 1 Filed 09/18/20 Page 10 of 12 PageID #: 10




        56. Due to Defendants’ New York Labor Law violations, Mr. Lalousis is entitled to

           recover from Defendants his unpaid compensation, liquidated damages, interest,

           reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to

           New York Labor Law § 198, and § 663(1).


                            THIRD CLAIM FOR RELIEF
                   (New York Labor Law – Wage Theft Prevention Act)

        57. Plaintiff, on behalf of himself and other FLSA Collective Plaintiffs, reallege and

           incorporate by reference all previous paragraphs.

        58. At all relevant times, Mr. Lalousis was employed by Defendants within the

           meaning of the New York Labor Law, §§ 2 and 651.

        59. Defendants willfully violated Mr. Lalousis’ rights by failing to provide him with the

           wage notice required by the Wage Theft Prevention Act when he was hired, or at

           any time thereafter.

        60. Defendants willfully violated Mr. Lalousis’ rights by failing to provide him with

           weekly wage statements required by the Wage Theft Prevention Act at any time

           during his employment.

        61. Due to Defendants’ New York Labor Law violations relating to the failure to

           provide paystubs, Mr. Lalousis is entitled to recover from the Defendants’ statutory

           damages of $250.00 per day throughout his employment, up to the maximum

           statutory damages.

        62. Due to Defendants’ New York Labor Law violations relating to the failure to

           provide wage notices, Mr. Lalousis is entitled to recover from the Defendants’
Case 1:20-cv-04399-RPK-VMS Document 1 Filed 09/18/20 Page 11 of 12 PageID #: 11




            statutory damages of $50.00 per day throughout his employment, up to the

            maximum statutory damages.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

              a. Designation of this action as a collective action on behalf of the Collective

                  Action Members and prompt issuance of notice pursuant to 29 U.S.C. §

                  216(b) to all similarly situated members of an FLSA Opt-In Class, apprising

                  them of the pendency of this action, permitting them to assert timely FLSA

                  claims in this action by filing individual Consents to Sue pursuant to 29

                  U.S.C. § 216(b), and appointing Mr. Lalousis and his counsel to represent the

                  Collective Action members;

              b. A declaratory judgment that the practices complained of herein are unlawful

                  under the FLSA and the New York Labor Law;

              c. An injunction against Defendants and their officers, agents, successors,

                  employees, representatives, and any and all persons acting in concert with

                  them, as provided by law, from engaging in each of the unlawful practices,

                  policies, and patterns set forth herein;

              d. A compensatory award of unpaid compensation, at the statutory overtime rate,

                  due under the FLSA and the New York Labor Law;

              e. An award of liquidated damages as a result of Defendants’ willful failure to

                  pay the statutory overtime compensation pursuant to 29 U.S.C. § 216;

              f. Compensatory damages for failure to pay the “spread of hours” premiums

                  required by New York Labor Law;
Case 1:20-cv-04399-RPK-VMS Document 1 Filed 09/18/20 Page 12 of 12 PageID #: 12




                g. Liquidated damages for Defendants’ New York Labor Law violations;

                h. Statutory damages for defendants’ violation of the New York Wage Theft

                    Prevention Act;

                i. Back pay;

                j. Punitive damages;

                k. An award of prejudgment and postjudgment interest;

                l. An award of costs and expenses of this action together with reasonable

                    attorneys’ and expert fees; and

                m. Such other, further, and different relief as this Court deems just and proper.

 Dated: September 18, 2020
        Astoria, New York
                                                       SACCO & FILLAS, LLP



                                                       By: /s/ Patricia Rose Lynvh
                                                       Patricia Rose Lynch, Esq.
                                                       31-19 Newtown Avenue
                                                       Seventh Floor
                                                       Astoria, New York 11102
                                                       Tel: 718-269-2240
                                                       Email: Plynch@saccofillas.com




                                  DEMAND FOR JURY TRIAL

 Plaintiff, on behalf of himself and others similarly situated, hereby demands a jury trial on all
 causes of action and claims with respect to which they have a right to a jury trial.
